                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Nicollette Megan Savage                                               Docket No. 4:18-CR-58-2H

                                Petition for Action on Supervised Release

COMES NOW Taron N. Seburn, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Nicollette Megan Savage, who, upon an earlier plea of guilty
to Conspiracy to Possess With Intent to Distribute a Quantity of Heroin, 21 U.S.C. § 846 and 21 U.S.C. §
841(b)(1)(C), and Possession With Intent to Distribute a Quantity of Heroin and Aiding and Abetting, 21
U.S.C. § 841(a)(1), 21 U.S.C. § 841(b)(1)(C), and 18 U.S.C. § 2, was sentenced by the Honorable Malcolm
J. Howard, Senior U.S. District Judge, on March 12, 2019, to the custody of the Bureau of Prisons for a
term of 24 months. It was further ordered that upon release from imprisonment the defendant be placed on
supervised release for a period of 3 years.

   Nicollette Megan Savage was released from custody on September 10, 2020, at which time the term of
supervised release commenced.

     On September 25, 2020, a Violation Report was submitted to the court after the defendant tested positive
for cocaine use on September 15, 2020. In response to this violation, the court agreed to continue supervision,
and the defendant was enrolled in substance abuse treatment at East Coast Counseling in Greenville, North
Carolina.

    On December 15, 2020, a Petition for Action was submitted after the defendant tested positive for cocaine
use on December 9, 2020. In response to this drug use the defendant was ordered to abide by a curfew with
electronic monitoring for a period of 60 days.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On February 4, 2021, the defendant reported to her substance abuse therapist at East Coast Counseling and
admitted to cocaine use on January 31, 2021. The defendant submitted a specimen at that time; however,
the results remain pending. A home inspection was conducted by the undersigned officer on February 27,
2021, at which time the defendant signed an admission of drug use statement regarding this drug use. In
response to this drug use, the frequency of drug treatment and testing will be increased, and the defendant
will be referred for participation in the STAR court program. Additionally, it is requested that the defendant
be required to participate in a cognitive behavioral program as a component of the STAR court program.
The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall participate in a cognitive behavioral program as directed by the probation office.

Except as herein modified, the judgment shall remain in full force and effect.




               Case 4:18-cr-00058-H Document 113 Filed 03/10/21 Page 1 of 2
Nicollette Megan Savage
Docket No. 4:18-CR-58-2H
Petition for Action
Page 2
Reviewed and approved,                           I declare under penalty of perjury that the foregoing
                                                 is true and correct.


/s/ Dewayne L. Smith                             /s/ Taron N. Seburn
Dewayne L. Smith                                 Taron N. Seburn
Supervising U.S. Probation Officer               U.S. Probation Officer
                                                 150 Reade Circle
                                                 Greenville, NC 27858-1137
                                                 Phone: 252-830-2335
                                                 Executed On: March 9, 2021

                                     ORDER OF THE COURT
                                                March___________, 2021, and ordered filed and
Considered and ordered this __10th__ day of _________
made a part of the records in the above case.




________________________________
Malcolm J. Howard
Senior U.S. District Judge




              Case 4:18-cr-00058-H Document 113 Filed 03/10/21 Page 2 of 2
